t c memo united_states tax_court whistleblower 13412-12w petitioner v commissioner of internal revenue respondent docket no 13412-12w filed date sealed for petitioner sealed for respondent memorandum opinion kroupa judge this case is before the court on the whistleblower’s motion to proceed anonymously under rule a the whistleblower ha sec_1 all section references are to the internal_revenue_code in effect for all relevant times and all rule references are to the tax_court rules_of_practice and continued satisfied the burden of showing that the risk of harm to the whistleblower outweighs the public interest in knowing the whistleblower’s identity we will grant the motion and order that the record in this case remain sealed until further order of this court background the following information is stated only for purposes of resolving the pending motion and not for purposes of establishing the validity of the whistleblower’s claim petitioner is a whistleblower that reported tax violations by the whistleblower’s former employer target to respondent the whistleblower disclosed the nature of the tax violations and provided legal analysis and reasoning for respondent to proceed against target nonetheless respondent issued the whistleblower a letter indicating that he was unable to collect any amounts on the whistleblower’s claim the whistleblower filed the petition seeking judicial review of respondent’s determination the whistleblower is retired and receives retirement benefits from target the whistleblower asserts that the whistleblower should be permitted to proceed continued procedure unless otherwise indicated anonymously because if the whistleblower’s identity is disclosed target will seek retribution specifically the whistleblower asserts that target could withhold or terminate the whistleblower’s retirement benefits the whistleblower relies on the retirement benefits and without them would be forced to seek future employment additionally the whistleblower alleges that if the whistleblower’s identity is revealed the whistleblower will suffer professional ostracism harm and job-related harassment because other potential employers will unlikely want to hire or employ a known tax whistleblower finally the whistleblower asserts that the motion should be granted because target may suffer financially if the details of the whistleblower’s claim are publicized the whistleblower filed the motion to proceed anonymously at the same time the whistleblower filed the petition respondent did not file an objection to the motion discussion we must decide whether the whistleblower has satisfied the burden of showing that the risk of harm to the whistleblower outweighs the public interest to have access to the whistleblower’s identity deciding this issue will affect whether the whistleblower may proceed anonymously recently this court adopted rule to create a mechanism to preserve the anonymity of whistleblowers and non-party taxpayers whistleblowers seeking to proceed anonymously must file a motion with this court setting forth a sufficient fact-specific basis for anonymity rule a the petition and subsequent filings are temporarily sealed pending a ruling by the court on the motion to proceed anonymously id a whistleblower is permitted to proceed anonymously if the whistleblower presents a sufficient showing of harm that outweighs counterbalancing societal interests in knowing the whistleblower’s identity see 137_tc_183 see also 214_f3d_1058 9th cir the decision whether to allow a party to proceed anonymously rests within the sound discretion of the trial_court 127_tc_89 see 6_f3d_233 4th cir see also sec_7461 this court has granted a whistleblower’s request to proceed anonymously where the whistleblower was susceptible to professional stigma retaliation and economic duress see whistleblower 14016-10w v commissioner t c pincite granting the whistleblower’s motion to proceed anonymously in part because disclosing the whistleblower’s identity could have adversely affected the whistleblower’s current and future employment moreover this court has granted a motion to proceed anonymously where the taxpayer faced a risk of severe physical harm if the taxpayer’s identity was revealed see anonymous v commissioner t c pincite holding that risk of severe physical harm to the taxpayer and taxpayer’s family outweighed the general_public interest in knowing the taxpayer’s identity the court’s decisions are consistent with the irs whistleblower office general administrative practice of keeping whistleblowers’ identities confidential see whistleblower 14106-10w v commissioner t c pincite although we have reservations about the alleged harm we will err on the side of caution and grant the whistleblower’s request to proceed anonymously the whistleblower has satisfied the whistleblower’s factual burden to proceed anonymously the facts alleged in the petition and the declaration attached to the motion to proceed anonymously demonstrate that disclosure of the whistleblower’s identity could result in the risk of retaliation social and professional stigma and economic duress if target learned the whistleblower’s identity it could possibly withhold or terminate the whistleblower’s retirement benefits we are aware however that distributions from an employer’s retirement plans are governed by the plan’s provisions and an independent_trustee that has fiduciary obligations the whistleblower relies on the retirement benefits and without them would be forced to seek future employment moreover because the whistleblower would be a known whistleblower the whistleblower might face professional ostracism and difficulty securing future employment in short the nature of the potential harm to the whistleblower outweighs the societal interest in knowing the whistleblower’s identity for the foregoing reasons we will grant the whistleblower’s motion to proceed anonymously and the record in this case will remain sealed until further order of the court an appropriate order will be issued
